Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 November 202 has been entered.

CLAIMS UNDER EXAMINATION
     Claims 7-8, 11-12 and 25 are pending and have been examined on their merits. 

                                                       PRIORITY
                 JP2013-107568, filed on 22 May 2013, is acknowledged.

MAINTAINED REJECTIONS

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7-8, 11-12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hariri et al. (previously cited; Methods of Generating Natural Killer Cells. Patent 8926964; Prior Publication Data US 2012/0148553; 14 June 2012 with benefit to Provisional Application 61/363981, filed on 13 July 2010) in view of Kohjin Bio. Co (Kojin Bio Catalogue 2010, pages 1-48).

Hariri teaches a “two-step expansion and differentiation method” of making Natural Killer (NK) cells (See Abstract). Claim 1 has been amended to recite “a population of NK cells”. Any 2 or more NK cells reads on a “population” of NK cells. Hariri teaches expanding and differentiating cells, for example, CD34+ hematopoietic stem cells, to natural killer cells” (column 2, lines 35-38). Hariri teaches the first step is used to “expand” and "differentiate" said stem cells into NK cells during said expansion (column 2, lines 62-64). The first medium may comprise SCF, Flt-3 Ligand, IL-7 and IL-15 (See column 3, lines 15-18). The second step uses IL-2 to further “expand" cells from the first step to produce a population of activated NK cells (See Column 2, lines 65-67). 

Regarding the first step, Hariri teaches the following ([0085]):

Without wishing to be bound by any parameter, mechanism or theory, culture of the hematopoietic cells as provided herein results in continuous expansion of the hematopoietic cells and differentiation of NK cells from said cells. In certain embodiments, hematopoietic cells, e.g., stem cells or progenitor cells, used in the methods provided herein are expanded and differentiated in the first step using a feeder layer. In other embodiments, hematopoietic cells, e.g., stem cells or progenitor cells, are expanded and differentiated in the first step without the use of a feeder layer.



Regarding the second step, Hariri teaches the following ([0122]):

[0122]
In the method provided herein, the hematopoietic cells, e.g., stem cells or progenitor cells, and natural killer cells, resulting from the first step, are further expanded and differentiated in a second step, e.g., without the use of feeder layer or in the presence of feeder cells. Culture of the cells as provided herein results in continuous expansion, differentiation as well as maturation of the NK cells from the first step. In the second step, the NK cells are expanded, differentiated and maturated, in a continuous fashion, in a second culture medium, e.g., comprising different cytokines and/or bioactive molecules than said first 


Therefore Hariri discloses the first and second steps can be conducted either with or without feeder cells.

In the section marked “6.2.1 First Culturing Step”, Hariri teaches (column 22, lines 17-24):
The time for expansion and differentiation of hematopoietic cells into NK cells can be, for example, from about 3 days to about 120 days. In one embodiment, the differentiation time is about 7 days to about 75 days. In another embodiment, the differentiation time is about 14 days to about 50 days. In a specific embodiment, the differentiation time is about 21 days to about 28 days.

Therefore Hariri discloses the first step can be conducted for a time period which includes 35 days. 

Hariri teaches said cells are cultured in said second medium for “1, 2, 3, 4, 5, 6, 7,
8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27 or 28 days” (column 5, lines 15-18).

While Hariri teaches the cited cytokines used are not comprised with an undefined component of the media (e.g. serum), the art teaches the cytokines are exogenous to the undefined component of the media (e.g. serum). The art teaches both the first and second steps may be performed using human serum AB (See Column 3, lines 4-5; lines 45-46). 

While Hariri teaches the first step can be conducted for a range of time which encompasses 35 days, the art does not anticipate the claimed amount.

Hariri teaches IL-2 may be used in the second step at a concentration of about 50 to about 1500 IU/ml (column 5, lines 3-6). Hariri does not disclose whether a concentration of 2813 IU/ml can be used.

While Hariri teaches using a media supplemented with human serum AB (supra), the art is silent regarding the use of human serum albumin in the medium of the second step.

 Kohjin Bio Co. discloses liquid media (KBM501 and KBM502) optimized for activation of lymphocytes, particularly NK cells and cytotoxic T cells, and the subsequent expansion culture of the activated lymphocytes (page 18). The art teaches KBM501 contains 1,750,000 JRU/L of IL-2 (hence, 1750 JRU/ml) (see page 6). It is of note the instant specification discloses 1IU is about 0.622JRU. Therefore the media disclosed by Kohjin comprises about 2813 IU/ml. Kohjin teaches both media contain “human albumin” (see page 6). Kohjin teaches the albumin in KBM media is “serum albumin” (see page 17, right column, second bullet point).

It would have been obvious to combine the teachings of Hariri to practice a method of generating NK cells using the claimed steps. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale A indicates it is scientifically rational to combine prior art elements according to known methods to yield 

Further, Hariri discloses a range of time for culturing, the art teaches cells can be cultured during the second step for 5, 6, 7, 8 or 9 days and that mature cells can be detected at this time point by morphological analysis. It would be obvious to one of ordinary skill in the art to culture cells for 7 days because Hariri teaches mature NK cells can be obtained after “7” days using the disclosed method. One would be motivated to use any time in the disclosed range since Hariri teaches NK cells may successfully be obtained. Therefore, Examiner asserts the claimed ranges are prima facie obvious. 

It would have been obvious to combine the teachings of Hariri and Kohjin by using a concentration of IL-2 that is between 2500-2900 IU/ml. One would have been motivated to do so since Kohjin teaches the use of a commercially available media that optimizes NK cell activation and expansion that contains 2813 IU/ml IL-2. The skilled artisan would use this concentration since it is taught to be optimal for activating and expanding NK cells. Further, one would use this concentration to increase the number of activated NK cells produced by Hariri. One would have had a reasonable expectation of success since Kohjin teaches IL-2 can be used at this concentration. One would have expected similar results since both references are directed to producing activated NK cells. As set forth above, Hariri teaches culturing a medium supplemented with AB-type serum. It would have been obvious to use human serum albumin in said medium. One would have been motivated to do so since Kohjin teaches medium supplemented with IL-2 also contains human serum albumin. The skilled artisan would use human serum albumin since the prior art teaches it is used in mediums for producing NK cells. One would have had a reasonable expectation of success since Kohjin teaches human serum albumin can be used in culture mediums that comprise IL-2. One would have expected similar results since both references are directed to producing activated NK cells.

 Further, the following is noted from the MPEP:
MPEP 2144.05: “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 


prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  


Therefore Claim 7 is rendered obvious (claim 7).

Hariri teaches the use of TPO in the first medium (See Column 3, line 19). Therefore Claim 8 is rejected (claim 8). 

Hariri teaches precursor cells that are from umbilical cord blood. Therefore Claims 11-12 are rejected (claims 11-12).

Hariri teaches the following:


    PNG
    media_image1.png
    243
    435
    media_image1.png
    Greyscale

(column 4, lines 38-50).

Therefore, Hariri is interpreted to teach the first medium does not require IL-2. Claim 25 is included in this rejection (claim 25).

APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 12 November 2020 are acknowledged. Pointing to Saito (not cited as prior art by Examiner), the Applicant argues media containing 2813 IU/ml of IL-2 provides surprisingly better expansion results than those containing less than 2000 IU/ml. The Applicant states Hariri does not teach or suggest the claimed concentration would be useful, and does not list the Kojin medium as one that can be used. The Applicant alleges the presence of HAS is necessary to maintaining high concentrations of IL-2. The Applicant alleges Hariri is silent regarding the use of human serum albumin in NK cell culture. The Applicant points to the background section of Hariri, which teaches administration of LAK cells and IL-2 to a patient, and argues Hariri is cautious about using high doses of IL-2. Noting Examiner’s previous response to arguments, Applicant notes Hariri’s method produces a lower proportion of CD117- cells. Therefore Applicant argues the NK cell populations that Hariri produces are different from those that are obtained in the Instant method.
EXAMINER’S RESPONSE
The arguments are not persuasive. The Applicant alleges the claimed concentration of IL-2 produces better expansion when used at the claimed concentration. The Applicant argues Hariri is silent regarding the use of human serum albumin in culture of NK cells. It is noted that this deficiency of Hariri was stated by Examiner in the rejection above. Kohjin Bio Co. discloses liquid media (KBM501 and KBM502) optimized for activation of lymphocytes, particularly NK cells, and the subsequent expansion culture of the activated lymphocytes (page 18). The art teaches KBM501 contains 1,750,000 JRU/L of IL-2 (hence, 1750 JRU/ml) (see page 6). It is of note the instant specification discloses 1IU is about 0.622JRU. Therefore the media disclosed by Kohjin comprises about 2813 IU/ml. Kohjin teaches both media contain “human albumin” (see page 6). Kohjin teaches the albumin in KBM media is “serum albumin” (see page 17, right column, second bullet point). Therefore the secondary reference teaches a medium for culturing NK cells that contains human serum albumin and IL-2 at a concentration that reads on that which is claimed. While Applicant argues Hariri does not list Kohjin’s medium as one that can be used, the rejection is one of obviousness and not anticipation. It would be obvious try using a medium that is optimized for NK cells in a method of produce NK cells.

The arguments points to the following section of the background of Hariri (column 2, lines 10-23):

Activated and expanded NK cells and LAK cells from peripheral blood have been used in both ex vivo therapy and in vivo treatment of patients having advanced cancer, with some success against bone marrow related diseases, such as leukemia; breast cancer; and certain types of lymphoma. LAK cell
treatment requires that the patient first receive IL-2, followed by leukopheresis and then an ex vivo incubation and culture of the harvested autologous blood cells in the presence of IL-2 for a few days. The LAK cells must be reinfused along with relatively high doses of IL-2 to complete the therapy. This
purging treatment is expensive and can cause serious side effects. 

The Applicant argues this section suggests one would not use high levels of IL-2. Examiner notes this section is directed to ex vivo therapy of a patient, and not the culture of hematopoietic stem cells to produce NK cells. The claimed method is not 
Noting Examiner’s previous response to arguments, Applicant notes Hariri’s method produces a lower proportion of CD117- cells. The claims are drawn to a method of producing a population of NK cells. Any two or more NK cells read on this limitation. Expression of CD117, lack thereof, or the amount of cells that produce CD117 are not claim limitations. Even arguendo lack of CD117 was a claim limitation, Hariri produces pro-NK cells that are CD117- (see column 23 line 67 through first line of column 24). These read on a population of NK cells. While the Applicant argues the claimed invention produces more CD117- cells, the claims are not drawn to any specific amount of cells. Arguments directed to a specific number of cells do not distinguish the claimed method over that rendered obvious by the prior art, which produces a population of NK cells that are CD117-.
Therefore Applicant’s Invention is rendered obvious by the prior art.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653